Citation Nr: 0102613	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-22 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA), on appeal from a 
February 1999 rating determination by the Columbia, South 
Carolina Regional Office (RO).  


FINDING OF FACT

The veteran's service-connected PTSD is currently manifested 
by chronic and serious symptoms to include social isolation, 
nightmares, anxiety and anger; the veteran's PTSD affects his 
industrial and social adaptability to such an extent that he 
has total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  
4.7, 4.130, Code 9411 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By a rating decision dated in August 1995, the RO granted the 
veteran service connection and assigned a 30 percent 
evaluation for PTSD.  A 50 percent evaluation was assigned in 
September 1997, based primarily on a September 1997 VA 
examination report.

On VA examination in September 1997 the veteran reported that 
he had been having a difficult time.  His 13 year 
relationship to his common-law wife recently ended and he was 
homeless and having difficulty making ends meet.  He 
indicated that she left him because he had "choked her in 
his sleep one time too many" and she was no longer able to 
tolerate living with him and his PTSD.  He stated that he did 
not remember choking her but that at least one time in the 
past she stabbed him as this was the only way she could wake 
him up and get him off of her.  He stated that he continued 
to have difficulty getting along with people and that his 
health was deteriorating.  He described trying to work but 
that he was unable to tolerate it because of his other 
medical difficulties.  He stated that he could not hold down 
a job because of his temper and that he tends to get angry 
and then is let go from work.  He described becoming easily 
angered, particularly when individuals talk about Vietnam.  
He stays away from others and does not like crowds or loud 
noises and is very self-isolated.  On his last job, 
approximately eight or nine months ago, a customer apparently 
said something to him and he became quite angry and "flew 
off the handle."  He was subsequently let go.  

The veteran stated that he has no friends and mainly stays to 
himself.  He described his mood as "not really good."  He 
has had some thoughts of wanting to harm himself and has even 
overdosed in the past.  He also had frequent thoughts of 
wanting to hurt others, but has been able to prevent the 
impulse.  He realized that he has difficulty with alcohol but 
admitted that he would drink if he had the money to do so.  
He denied any other drug use.  The veteran's nightmares were 
occurring almost nightly and he described not being himself 
when he wakes up and that he is somewhat scared, sweating and 
thrashing around in the bed.  

On examination the veteran was alert, oriented and 
cooperative.  His mood was described as "not good" and 
congruent with a somewhat depressed affect.  Speech was slow 
due to a hearing deficit.  Facial expression was sad with 
fair eye contact.  There was no psychomotor agitation or 
retardation.  Thought processes were somewhat slowed and 
thought content was devoid of any auditory or visual 
hallucinations.  There was more paranoia about crowds and 
some suicidal or homicidal ideation but no active plan.  
Memory was fair for immediate, recent and remote events.  The 
veteran was unable to concentrate well enough to spell 
"table" backwards but could interpret a proverb.  His 
intelligence was estimated in the average to below average 
range.  He had partial insight into his current condition.  
The clinical impression was PTSD and alcohol abuse.  His 
Global Assessment of Functioning (GAF) scale score was 50.

The examiner opined that the veteran had moderately severe 
symptoms of PTSD causing sleep disturbance, angry outbursts, 
avoidance behavior and exaggerated startle response.  His 
social adaptability and interaction with others were both 
moderately impaired.  His flexibility, reliability and 
efficiency in an industrial setting were also moderately to 
at times more severely impaired.  The examiner concluded the 
veteran's level of disability was in the considerable range.

In support of his claim for increase in November 1998, the 
veteran submitted VA outpatient treatment records dated from 
November 1997 to December 1998.  These records primarily show 
treatment for unrelated non-service connected disorders.  Of 
significance is the most recent entry dated December 23, 
1998.  At that time the veteran was evaluated for sleep 
disturbance, nightmares, flashbacks, intrusive thoughts and 
periods of anxiety and depression.  He stated that the woman 
he had been living with for the past 15 years had been 
"putting up with a lots of stuff from him" and became angry 
and threw hot grits and boiling water on him.   He had 
undergone treatment at the G.A Burn Center for the past month 
and was depressed.  He stated that he could not work and was 
afraid and more hypervigilant.  He had suicidal thoughts and 
felt like dying, but had no plan.  On examination he was 
inflexible and inefficient with reduced persistence and pace.  
His behavior and emotions were unreliable and unpredictable.  
His GAF score was 45.  The clinical assessment was PTSD, 
chronic, with severe industrial impairment.  The examiner 
concluded the veteran was unemployable, due to total and 
permanent disability.  

At the time of his VA examination in January 1999 the veteran 
was living with a friend but still seeing his wife.  He 
stated that he has four children but did not know what 
happened to them or why they do not stay in contact with him.   
He mostly stays around the house and has a group of people he 
plays cards with regularly, many of which are Vietnam 
veterans.  He stated that he gets along okay with his friend 
but his friend understands that he can be irritable.  He 
continued to have sleeping problems, sleeping perhaps three 
hours and then waking up, with medication, he may sleep and 
additional hour or two.  He has several nightmares per week 
but likes to watch army pictures even though they cause him 
to be more upset and irritable.  He works part-time, but has 
not worked full time since 1994.  He assists with the cooking 
and cleaning around the house, but friend does most of the 
shopping.  On examination the veteran was well groomed and 
nicely dressed in casual clothes.  He was oriented times 
three.  He spoke easily and speech was normal rate and tone.  
He did not appear to be depressed.  He stated that he had 
been depressed but was feeling somewhat better now.  He 
denied hallucinations and there was no evidence of delusions.  
He was able to remember three objects over five minutes.  The 
clinical impression was PTSD with a GAF score of 55.  

The examiner concluded that the veteran was moderately to 
severely disabled from PTSD due to irritability, intrusive 
thoughts, nightmares and sleep disturbance.  However he did 
have some social contact and was able to do most of the 
chores of daily living.  He had no delusions and was not 
suicidal or depressed at this time.  

During his personal hearing in  February 2000, the veteran 
testified that he continued to experience memory loss, anger, 
nightmares, depression, paranoia and trouble sleeping.  He 
also has flashbacks and nightmares, especially after looking 
at war pictures.  He testified that it was hard for him to 
relate to people, including supervisors and co-workers.  The 
veteran was currently unemployed.  

In February 2000, the day following his personal hearing, the 
veteran was seen for supportive one-on-one counseling with 
his clinical psychologist.  The examiner noted the veteran 
was currently rated at 50 percent for PTSD and was not able 
to work on any regular day-to day job.  The veteran continued 
to have symptoms including problems relating to people 
including family as well as problems with memory and 
comprehension.  The examiner found occupational and social 
impairment with deficiencies in most areas of life including, 
work, family, thinking, judgment, mood, suicidal thoughts, 
and intermittently illogical or obscure speech.  The examiner 
noted near continuous panic and depression affected the 
veteran's ability to function independently, appropriately 
and effectively.  He also had difficulty with adapting to 
stressful conditions and an inability to establish or 
maintain effective relationships.  The examiner's clinical 
assessment was severe PTSD.  The examiner concluded that the 
veteran was unemployable for any regular day to day, 40 hour 
per week job.  The GAF score was 49.  

Analysis

All relevant facts have been properly developed, and no 
further assistance to the veteran is required in order to 
comply with the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Under the new General Rating Formula for Mental Disorders, a 
10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or symptoms 
controlled by continuous medication.  A 30 percent rating 
contemplates occupational and social impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent disability evaluation is appropriate for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Code 9411 (2000).

The criteria for an increased (100 percent) rating for PTSD 
are characteristic of the veteran's disability.  The veteran 
has presented competent evidence demonstrating that his PTSD 
is of such severity that he is currently unable to retain 
employment.  The psychiatric reports of record support a 
conclusion that the veteran suffers from severe PTSD which is 
manifested through a wide variety of symptoms, including 
memory loss, irritability, depression, and anger outbursts 
with a history of violent behavior.  In addition, the medical 
evidence of record, together with the veteran's testimony, is 
sufficient to show that his PTSD symptomatology results in 
such symptoms as gross impairment in communication, not only 
with prospective employers, but with members of his immediate 
family.

The best objective measurement of the severity of psychiatric 
debilitation is shown in the GAF scores recorded over the 
years, which have ranged from a low 45 to a high of 55.  
Although the VA examiner in January 1999 indicated that the 
veteran continued to have problems with alcohol abuse, the 
remainder of the clinical record demonstrates that his PTSD 
alone is productive of significant disability.  At that time 
his GAF score was 55 but during subsequent evaluation in 
February 2000 there was a significant decrease in his GAF 
score which, at 49 represented serious impairment.  It is 
noteworthy that typical findings associated with a GAF of 50 
include inability to keep a job.  Furthermore, the December 
1998 and February 2000 evaluations from the veteran's 
treating psychologist are particular probative as it was 
specifically determined that the veteran's PTSD made him 
unemployable. 

Therefore, after consideration of the veteran's treatment 
records, the symptoms reported, and clinical findings made on 
examination reports, the overall disability picture presented 
more nearly approximates the degree of impairment 
contemplated in the 100 percent evaluation.  In evaluating 
the disorder great importance is placed, not only on the 
severity of the symptoms, but also on findings by the 
treating psychologist that the veteran has significant 
problems secondary to PTSD symptoms which make him unsuitable 
for employment.  

Under such circumstances, and granting the veteran the 
benefit of the doubt in this matter, the veteran's adverse 
symptomatology more closely meets the criteria for a 100 
percent rating.  Consequently, an increase is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Code 9411 (2000).


ORDER

An increased (100 percent) rating for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 


